FORM OF

TRUST UNDER

THE BOSTON SCIENTIFIC CORPORATION EXCESS BENEFIT PLAN

 

This AGREEMENT, made this 29th day of June, 2005, by and between BOSTON
SCIENTIFIC CORPORATION (“Company”), and VANGUARD FIDUCIARY TRUST COMPANY, a
trust company incorporated under Chapter 10 of the Pennsylvania Banking Code
(“Trustee”):

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the BOSTON SCIENTIFIC CORPORATION EXCESS
BENEFIT PLAN (the “Plan”);

 

WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan;

 

WHEREAS, Company wishes to establish a trust (hereinafter called “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Company’s creditors in the event of Company’s Insolvency, as herein defined,
until paid to Plan participants and their beneficiaries in such manner and at
such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
excess benefit plan described in section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”);

 

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:



 


--------------------------------------------------------------------------------



 

 

SECTION 1. Establishment of Trust.

 

(a) The Company shall from time to time deposit amounts with Trustee in trust
which shall become the principal of the Trust to be held, administered and
disposed of by Trustee as provided in this Trust Agreement.

 

(b) The Trust hereby established shall be irrevocable. The Company shall have no
right or power to direct Trustee to return to Company or to divert to others any
of the Trust assets before all payments of benefits have been made to Plan
participants and their beneficiaries pursuant to the terms of the Plan; provided
that the Company may, in its sole discretion, direct the Trustee to distribute
to the Company any portion of the Trust that is not attributable to a Plan
participant’s benefit.

 

(c) The Trust is intended to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

(d) The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of Company and shall be used exclusively for the uses
and purposes of Plan participants and general creditors as herein set forth.
Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company’s general
creditors under federal and state law in the event of insolvency, as defined in
Section 3(a) herein.

 

(e) Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in trust with Trustee to augment
the principal to be held, administered and disposed of by Trustee as provided in
this Trust Agreement. Neither Trustee nor any Plan participant or beneficiary
shall have any right to compel such additional deposits.



 

Pg. 2

 


--------------------------------------------------------------------------------



 

 

SECTION 2. Payments to Plan Participants and Their Beneficiaries.

 

(a) Company shall deliver to Trustee a schedule (the “Payment Schedule”) that
indicates the amounts payable in respect of each Plan participant (and his or
her beneficiaries), that provides a formula or other instructions acceptable to
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
Trustee shall make payments to the Plan participants and their beneficiaries in
accordance with such Payment Schedule. The Trustee shall make provision for the
reporting and withholding of any federal or state taxes that may be required to
be withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by Company.

 

(b) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.

 

(c) Company may make payment of benefits directly to Plan participants or their
beneficiaries as they become due under the terms of the Plan. Company shall
notify Trustee of its decision to make payment of benefits directly prior to the
time amounts are payable to participants or their beneficiaries. In addition, if
the principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, Company shall
make the balance of each such payment as it falls due. Trustee shall notify
Company where principal and earnings are not sufficient.

 

SECTION 3. Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company is Insolvent.

 

(a) Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.



 

Pg. 3

 


--------------------------------------------------------------------------------



 

 

(b) At all times during the continuance of this Trust, as provided in Section
1(d) hereof, the principal and income of the Trust shall be subject to claims of
general creditors of Company under federal and state law as set forth below.

 

(1) The Board of Directors and the Chief Executive Officer of Company shall have
the duty to inform Trustee in writing of Company’s Insolvency. If a person
claiming to be a creditor of Company alleges in writing to Trustee that Company
has become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.

 

(2) Unless Trustee has actual knowledge of Company’s Insolvency, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.

 

(3) If at any time Trustee has determined that Company is Insolvent, the Trustee
shall discontinue payments to Plan participants or their beneficiaries and shall
hold the assets of the Trust for the benefit of Company’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan or otherwise.

 

(4) Trustee shall resume the payment of benefits to Plan participants or
beneficiaries in accordance with Section 2 of this Trust Agreement only after
Trustee has determined that Company is not Insolvent (or is no longer
Insolvent).

 

(c) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to subsection 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan



 

Pg. 4

 


--------------------------------------------------------------------------------



 

 

participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.

 

SECTION 4. Payments to Company.

 

Except as provided in Section 3 hereof, Company shall have no right or power to
direct Trustee to return to Company or to divert to others any of the Trust
assets before all payments of benefits have been made to Plan participants and
their beneficiaries pursuant to the terms of the Plan.

 

SECTION 5. Investment Authority.

 

(a) The Trust shall be invested by the Trustee among regulated investment
companies which have been previously designated as investment fund alternatives
by the Company (the “Investment Funds”). The Company shall notify the Trustee in
writing of the selection of the Investment Funds and any changes thereto. The
Trustee shall invest the Trust in accordance with the written directions of the
Company or to the extent that such directions are not received for all or a
portion of the Trust, in the Trustee’s discretion among any of the Investment
Funds. The Trustee shall have no liability or responsibility for acting without
question on the direction of the Company, or for the exercise of investment
discretion in the absence of direction from the Company, unless such actions are
contrary to the express provisions of this Trust Agreement.

 

(b) The Trustee shall invest the principal of the Trust and any earnings thereon
in accordance with such investment directions as the Company shall provide (or,
if the Company has appointed an investment manager to manage or direct the
investment of some or all of the assets of the Trust, in accordance with the
directions of such investment manager) or in accordance with such objectives,
policies and restrictions as the Company or such investment manager may from
time to time prescribe. The Trustee shall have no duty to inquire into or review
the aforesaid investment directions, objectives, policies, or restrictions, or
the investments made pursuant to the directions of an investment manager.
Without limiting the foregoing, Trustee may invest in securities (including
stock or rights to acquire stock) or obligations issued by the Company. All
rights associated with the assets of the Trust shall be



 

Pg. 5

 


--------------------------------------------------------------------------------



 

 

exercised by Trustee or the person designated by Trustee, and shall in no event
be exercisable by or rest with Plan participants except that voting rights with
respect to Trust assets will be exercised by the Company.

 

SECTION 6. Disposition of Income.

 

During the term of the Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

SECTION 7. Accounting by Trustee.

 

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within ninety (90) days following the close of each calendar year and within
ninety (90) days after the removal or resignation of Trustee, Trustee shall
deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be.

 

SECTION 8. Responsibility of Trustee.

 

(a) Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by Company which is contemplated by, and in conformity with, the
terms of the Plan or this Trust and is



 

Pg. 6

 


--------------------------------------------------------------------------------



 

 

given in writing by Company. In the event of a dispute between Company and a
party, Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

 

(b) Trustee may consult with legal counsel (who may also be counsel for Company
generally) with respect to any of its duties or obligations hereunder.

 

(c) Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

(d) Trustee shall have, without exclusion, all powers conferred on Trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.

 

(e) Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

(f) Unless resulting from the Trustee’s negligence, willful misconduct, lack of
good faith, or breach of its duties under this Agreement, the Company shall
indemnify and save harmless the Trustee from, against, for and in respect of any
and all damages, losses, obligations, liabilities, liens, deficiencies, costs
and expenses, including without limitation, reasonable attorney’s fees incident
to any suit, action, investigation, claim or proceedings suffered, sustained,
incurred or required to be paid by the Trustee in connection with the Plan or
this Agreement. If Company does not pay such costs, expenses and liabilities for
which it is liable hereunder in a reasonably timely manner, Trustee may obtain
payment from the Trust. Nothing in this Trust Agreement shall be construed as
constituting the Trustee plan “administrator” as that term is defined in Section
3(16) of ERISA, of the Plan.



 

Pg. 7

 


--------------------------------------------------------------------------------



 

 

SECTION 9. Compensation and Expenses of Trustee.

 

Company shall pay all administrative and Trustee’s fees and expenses. If not so
paid, the fees and expenses shall be paid from the Trust.

 

SECTION 10. Resignation and Removal of Trustee.

 

(a) Trustee may resign at any time by written notice to Company, which shall be
effective forty-five (45) days after receipt of such notice unless Company and
Trustee agree otherwise.

 

(b) Trustee may be removed by Company on forty-five (45) days notice or upon
shorter notice accepted by Trustee.

 

(c) Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within ninety (90) days after receipt of notice
of resignation, removal or transfer, unless Company extends the time limit.

 

(d) If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this section. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

SECTION 11. Appointment of Successor.

 

(a) If Trustee resigns or is removed in accordance with Section 10(a) or (b)
hereof, Company may appoint any third party, such as a bank trust department or
other party that may be granted corporate trustee powers under state law, as a
successor to replace Trustee upon resignation or removal. The appointment shall
be effective when accepted in writing by the new trustee, who shall have all of
the rights and powers of the former Trustee, including ownership rights in the
Trust assets. The former



 

Pg. 8

 


--------------------------------------------------------------------------------



 

 

Trustee shall execute any instrument necessary or reasonably requested by
Company or the successor trustee to evidence the transfer.

 

(b) The successor trustee need not examine the records and acts of any prior
trustee and may retain or dispose of existing Trust assets, subject to Sections
5, 7 and 8 hereof. The successor trustee shall not be responsible for and
Company shall indemnify and defend the successor trustee from any claim or
liability resulting from any action or inaction of any prior trustee or from any
other past event or any condition existing at the time it becomes successor
trustee.

 

SECTION 12. Amendment or Termination.

 

(a) This Trust Agreement may be amended by a written instrument executed by
Trustee and Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan.

(b) The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust any assets remaining in the Trust shall
be returned to Company.

 

(c) Upon written approval of participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, Company may terminate this Trust
prior to the time all benefit payments under the Plan have been made. All assets
in the Trust at termination shall be returned to Company.

 

SECTION 13. Miscellaneous.

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b) Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



 

Pg. 9

 


--------------------------------------------------------------------------------



 

 

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

 

SECTION 14. Effective Date.

 

The effective date of this Trust Agreement shall be June 29, 2005.

 

IN WITNESS WHEREOF, this instrument has been executed as of the day and year
first above written.

 

ATTEST:

BOSTON SCIENTIFIC CORPORATION

 

________________________________

By: _________________________________

Title: ________________________________

 

 

ATTEST:

VANGUARD FIDUCIARY TRUST COMPANY

 

________________________________

By: _________________________________

 

 

Title: Principal_________________________

 

 

 

Pg. 10

 

 

 